[Cite as Warchol v. Superintendent of Washington Local School Dist., 2022-Ohio-3140.]




 BRITTANY WARCHOL                                      Case No. 2021-00698PQ

         Requester                                     Special Master Jeff Clark

         v.                                            REPORT AND RECOMMENDATION

 SUPERINTENDENT OF WASHINGTON
 LOCAL SCHOOL DISTRICT

         Respondent

        {¶1} The Public Records Act requires a public office to make copies of requested
public records available at cost and within a reasonable period of time. R.C. 149.43(B)(1).
The Act is construed liberally in favor of broad access, with any doubt resolved in favor
of disclosure. State ex rel. Hogan Lovells U.S., L.L.P. v. Dept. of Rehab. & Corr., 156
Ohio St.3d 56, 2018-Ohio-5133, 123 N.E.3d 928, ¶ 12. R.C. 2743.75 provides an
expeditious and economical procedure to resolve public records disputes in the Court of
Claims.
        {¶2} On September 30, 2021, requester Brittany Warchol made a public records
request to respondent Superintendent of Washington Local School District Kadee Anstadt
(the Superintendent) as follows:
        This is a request for information filed under the Freedom of Information Act.
        I request that you provide me with all documents regarding the following
        topic: COVID-19, Certifications, School Funding, and HVAC system
        maintenance. Documentation to include e-mail communication via work
        account as well as private e-mails used to conduct business, letters, logs,
        Doctorate Degree (MD), as well as internal communication.
        Correspondence between Kadee Anstandt and the Department of
        Education, Kadee Anstandt and the Department of Health/ Ohio Health
        Department, as well as Kadee Anstandt and Governor Mike DeWine, and
        Kadee Anstandt and all serving members of the school board and any other
        pertinent entity.
        I am requesting copies of all correspondence dated 08/01/2018 –
        11/01/2021 in regards to COVID-19, Grant Funding, Emergency/Safety
Case No. 2021-00698PQ                      -2-     REPORT AND RECOMMENDATION


      response plan in regards to a “pandemic, epidemic, or communicable viral
      disease.” Response plan to include any resources or educational material
      in which the plan was set forth upon. Communication to include but not be
      limited to masks, vaccinations, and documentation showing school officials
      to include, Superintendent Kadee Anstadt and all governing members of the
      school board having the rights under the law to prescribe, advise,
      recommend, administer OR dispense for compensation of any kind, direct
      or indirect, a drug or medicine, as well as treatment, of whatever nature for
      the cure of a disease or infirmity. Grant funding under ESSER, ARP
      ESSER, as well as GEER funding to include but not limited to the use of
      said funds up until this request whether it be a pending approval or
      purchased. My final request at this time, all documentation in regards to
      HVAC system maintenance logs.
(Emphases, grammar, and spelling sic.) (Complaint at 3-4.) Anstadt responded on
October 6, 2021 that the school district was not subject to FOIA, that portions of the
request were ambiguous and overbroad, and invited Warchol to narrow her requests.
Anstadt advised there were no responsive records regarding Anstadt or board members
advising or prescribing medical treatment for compensation and provided Warchol with a
copy of the district’s public records policy. (Id. at 5-6.) On October 7, 2021, Warchol
replied she did not believe that any of her request was ambiguous or overly broad and
made a request for the district records retention schedule. (Id. at 7-8.) On October 18,
2021, Anstadt advised there had been no emails between her and the governor, and
asked Warchol to revise her request for email using a narrower topic than “pandemic.”
(Id. at 8-9.) On October 20, 2021, Warchol clarified that she was “requesting
documentation showing Ms. Kadee Anstadt has a doctorate degree in the field of
Medicine (MD), and that her request for “all correspondence dated 08/01/2018 –
11/01/2021 in regards to COVID-19 [excludes] communication to students and families.”
This email provided a few more specific topics of requested correspondence. (Id. at 9-
10.) On November 15, 2021, Anstadt provided a set of HVAC records. (Id. at 11.) On
November 19, 2021, Warchol stated she had not yet received the records requested on
Case No. 2021-00698PQ                              -3-       REPORT AND RECOMMENDATION


September 30th.1 (Id. at 12.) On December 1, 2021, Anstadt referred Warchol to
responsive “district COVID data * * * posted weekly on the district website and [] reported
monthly at Board of Education meetings,” again declined as overly broad the requests for
emails, and reiterated that the office had no records responsive to the “practice of
medicine” questions. (Id. at 4-5; Response, Anstadt Aff., Exh. 8.) The parties ended most
of these communications with offers to meet and discuss the request, with no indication
that any meeting ever took place.
        {¶3} On December 6, 2021, Warchol filed a complaint pursuant to R.C. 2743.75
alleging denial of access to public records by the Superintendent in violation of
R.C. 149.43(B). Following partially successful mediation, the Superintendent filed a
motion to dismiss (Response) on August 9, 2022.
        Burden of Proof
        {¶4} The requester in an action under R.C. 2743.75 bears an overall burden to
establish a public records violation by clear and convincing evidence. Hurt v. Liberty Twp.,
2017-Ohio-7820, 97 N.E.3d 1153, ¶ 27-30 (5th Dist.). The requester bears an initial
burden of production “to plead and prove facts showing that the requester sought an
identifiable public record pursuant to R.C. 149.43(B)(1) and that the public office or
records custodian did not make the record available.” Welsh-Huggins v. Jefferson Cty.
Prosecutor’s Office, 163 Ohio St.3d 337, 2020-Ohio-5371, 170 N.E.3d 768, ¶ 33.
        Motion to Dismiss
        {¶5} To dismiss a complaint for failure to state a claim upon which relief can be
granted, it must appear beyond doubt the claimant can prove no set of facts warranting
relief after all factual allegations of the complaint are presumed true and all reasonable
inferences are made in claimant’s favor. State ex rel. Findlay Publishing Co. v. Schroeder,

        1 Additional text following Warchol’s signature line in this email (Complaint at 12-13) consists of

questions and requests for information in a “form” that she asks the board of education to review and sign.
Because this form is not directly referenced in the text of the complaint and does not appear at all in the
Superintendent’s copy of the email (Response, Anstadt Aff. – Exh. 7), the Special Master does not construe
this material as either a proper public records request, or properly pled as a claim herein.
Case No. 2021-00698PQ                        -4-     REPORT AND RECOMMENDATION


76 Ohio St.3d 580, 581, 669 N.E.2d 835 (1996). As long as there is a set of facts
consistent with the complaint that would allow the claimant to recover, dismissal for failure
to state a claim is not proper. State ex rel. V.K.B. v. Smith, 138 Ohio St.3d 84, 2013-Ohio-
5477, 3 N.E.3d 1184, ¶ 10. The unsupported conclusions of a complaint are, however,
not admitted and are insufficient to withstand a motion to dismiss. Mitchell v. Lawson Milk
Co., 40 Ohio St.3d 190, 193, 532 N.E.2d 753 (1988).
       {¶6} The Superintendent moves to dismiss the complaint on the grounds that, 1)
Warchol’s request was made under the federal Freedom of Information Act and is
therefore unenforceable against a state public office, 2) Warchol’s claims are moot to the
extent records have been produced, and 3) the ambiguous and/or overly broad portions
of a request do not create a duty for a public office to produce records.
       The FOIA Does Not Apply to Ohio Government Offices
       [T]he FOIA does not apply to nonfederal entities like Akron. Sections 551(1)
       and 552(f), Title 5, U.S. Code; State ex rel. Cincinnati Enquirer v. Dupuis,
       98 Ohio St.3d 126, 2002 Ohio 7041, 781 N.E.2d 163, P32.

State ex rel. Carr v. Akron, 112 Ohio St. 3d 351, 2006-Ohio-6714, 859 N.E.2d 948, ¶ 33.
Accord State ex rel. Warren v. Warner, 84 Ohio St. 3d 432, 433, 704 N.E.2d 1228 (1999);
State ex rel. Findlay Publishing Co. v. Schroeder, 76 Ohio St.3d 580, 582, 669 N.E.2d
835 (1996); State v. Heid, 4th Dist. Scioto No. 14CA3655, 2015-Ohio-1467, ¶ 9-10.
Warchol’s first message of September 30, 2021, is titled FOIA REQUEST and begins:
“This is a request for information filed under the Freedom of Information Act.” (Complaint
at 3.) The request makes no mention of the Ohio Public Records Act, R.C. 149.43, and
near its conclusion adds, “I anticipate you contacting me per section 16 of the FOIA; Duty
to provide advice and assistance.” (Id. at 4.) Despite the Superintendent’s response that
FOIA “does not apply to Washington Local Schools” (Id. at 5), Warchol did not correct her
basis for the request in subsequent correspondence other than to offer “my apologies for
you acting like the same thing isn’t in Ohio’s Revised Code 149.43 section (B)(2)”
(Complaint at 8), and noting in the complaint that the Superintendent stated “she did not
Case No. 2021-00698PQ                           -5-   REPORT AND RECOMMENDATION


understand the information I was requesting and that it was based off of R.C. 149.43,
‘ambiguous and overly broad.’” (Id. at 1.)
       {¶7} After noting the FOIA issue, the Superintendent advised Warchol of defenses
that she believed would apply were the request made under the Ohio Public Records Act
but then attempted to provide responsive records. (Complaint at 6 – 10/6/21 email.)
Although her wording is not clear, Warchol then appeared to concede that the request
must be made under the Public Records Act and the Superintendent appeared to accept
that the request was now properly made under Ohio law. The Special Master therefore
recommends the court deny the motion to dismiss based on this ground.
       {¶8} The Special Master finds that mootness, ambiguity, and overbreadth are
partially apparent on the face of the complaint, as noted below. However, for concision
and because the matter has been fully briefed, the Special Master recommends the court
deny the motions to dismiss on these grounds and proceed on the merits.
       Mootness
       {¶9} In an action to enforce R.C. 149.43(B), a public office may produce requested
records prior to the court’s decision and thereby render the claim for production moot.
State ex rel. Striker v. Smith, 129 Ohio St.3d 168, 2011-Ohio-2878, 950 N.E.2d 952, ¶ 22.
The record shows the Superintendent provided the following records to Warchol prior to
the filing of the complaint:
       November 15, 2021 – approximately 70 pages of documentation in regards
       to HVAC system maintenance logs. (Complaint at 11; Response, Anstadt
       Aff. at ¶ 7.)
The Special Master finds the claim is moot as to the requests for these records.
       {¶10} The Superintendent attests that she provided the following additional records
to Warchol after the filing of the complaint:
       January 25, 2022 – district records retention schedule. (Response, Anstadt
       Aff. at ¶ 10.)
       April ?, 2022 – 5,784 pages of emails responsive to search terms requested
       by Warchol. (Response, Anstadt Aff. at ¶ 12.)
Case No. 2021-00698PQ                             -6-      REPORT AND RECOMMENDATION


       May ?, 2022 – twelve pages of emails responsive to search terms requested
       by Warchol. (Response, Anstadt Aff. at ¶ 14.)
       December 1, 2021 – With regard to “documents regarding the following
       topic: COVID-19,” the Superintendent advised Warchol, “The decisions the
       district is making are based on local a [sic] district COVID data. That data is
       posted weekly on the district website and is reported monthly at Board of
       Education meeting.” (Complaint at 4.)
The complaint is thus moot to the extent these records satisfy requests for the district
records retention schedule (Complaint at 8), a set of narrowed communication requests
made during mediation,2 and COVID-19 data on which district plans were made.
       {¶11} New requests made during public records litigation do not relate back to the
complaint. There is no cause of action based on violation of R.C. 149.43(B) unless the
request was made and denied prior to the complaint. See Strothers v. Norton, 131 Ohio
St.3d 359, 2012-Ohio-1007, 965 N.E.2d 282, ¶ 14; State ex rel. Bardwell v. Ohio Atty.
Gen., 181 Ohio App.3d 661, 2009-Ohio-1265, 910 N.E.2d 504, ¶ 5 (10th Dist.). Warchol’s
requests as revised in mediation are therefore not before the court. Nor do they constitute
evidence of the nature or validity of her initial requests.
       Non-Existent Records
       {¶12} “Public records” means records kept by a public office. R.C. 149.43(A)(1). A
public office has no duty to provide records that do not exist, or that it does not possess.
State ex rel. Gooden v. Kagel, 138 Ohio St.3d 343, 2014-Ohio-869, 6 N.E.3d 471, ¶ 5, 8-
9. An office may establish by affidavit that all existing records have been provided. State
ex rel. Fant v. Flaherty, 62 Ohio St.3d 426, 427, 583 N.E.2d 1313 (1992); State ex rel.
Toledo Blade Co. v. Toledo-Lucas Cty. Port Auth., 121 Ohio St.3d 537, 2009-Ohio-1767,
905 N.E.2d 1221, ¶ 15. The public office must clearly deny the existence of the specifically


        2 There is no evidence Warchol has waived mediation communications privilege or confidentiality

provisions of R.C. 2710.03 and .07. (Sur-reply at 2-3.) See R.C. 2710.02(A)(1); L.C.C.R. Rule 22(A) and
(G). Because respondent’s disclosure does little more than demonstrate that the parties are capable of
greater cooperation and clarification, and there is no apparent prejudice to Warchol, the Special Master
does not recommend imposing any penalty for this violation.
Case No. 2021-00698PQ                        -7-      REPORT AND RECOMMENDATION


requested records. State ex rel. Morgan v. New Lexington, 112 Ohio St.3d 33, 2006-Ohio-
6365, 857 N.E.2d 1208, ¶ 56-57.
       {¶13} On October 6, 2021, the Superintendent advised Warchol there were no
district records regarding medical degrees:
       Your request for “all documentation showing Superintendent Kadee
       Anstadt, as well as all governing members of the WLS School Board, have
       the rights under the law to prescribe, advise, recommend, administer, OR
       dispense a drug or medicine or a medical device or a treatment of any
       nature for the cure of a disease or infirmity and if compensation was
       received directly or indirectly for said drugs, medicine, medical devices or
       treatments” The district does not prescribe or dispense medical devices or
       treatments for the cure of disease. When authorized by a student’s parent
       or guardian, as confirmed by the prescribing provider, the school district is
       legally authorized to administer medications. Neither Superintendent
       Anstadt nor the members of the school board receive compensation for that
       activity. The records regarding students who receive medication at school
       are protected from disclosure by both Ohio and federal laws, Ohio Revised
       Code § 3319.321, 20 USC § 1232g. Therefore the district has no records to
       disclose that would be responsive to that portion of your request, whether
       made under FOIA, or if you submit a request under Ohio law.
(Complaint at 5-6; reaffirmed at Complaint, p. 9.) On October 18, 2021, the
Superintendent advised that “I have not sent or received a single email directly from the
Governor of Ohio so there is no record to send you.” (Complaint at 9.)
       {¶14} When a public office asserts that it has no additional records in its
possession, the burden is on the requester to prove by clear and convincing evidence
that the records it requests do exist and are maintained by that office. State ex rel. Cordell
v. Paden, 156 Ohio St.3d 394 2019-Ohio-1216, 128 N.E.3d 179, ¶ 5-10. The office’s
assertion may be rebutted by evidence showing a genuine issue of fact, but a requester’s
mere belief based on inference and speculation does not constitute the evidence
necessary to establish that a document exists as a record. State ex rel. McCaffrey v.
Mahoning Cty. Prosecutor’s Office, 133 Ohio St.3d 139, 2012-Ohio-4246, 976 N.E.2d
877, ¶ 22-26.
Case No. 2021-00698PQ                       -8-     REPORT AND RECOMMENDATION


      {¶15} In response to the above notifications, Warchol has not shown or asserted
in subsequent correspondence or the complaint that additional records exist responsive
to these requests. The Special Master finds that Warchol has not shown by clear and
convincing evidence that additional records exist responsive to the above requests in the
hands of the Superintendent. This is not an affirmative finding that no such records exist
or ever existed, only that Warchol has failed to meet her burden to prove their existence
in at the time of this request by the requisite quantum of evidence.
      No Obligation to Provide Answers to Questions or Search for and
      Assemble Dispersed Information
      {¶16} Requests such as “include any resources or educational material in which
the [COVID-19 response] plan was set forth upon [sic]” (Complaint at 4), and “Proof that
masks are safe and effective” (Id. at 9), and “Proof that Vaccines are safe and effective”
(Id.) are not authentic public records requests, but improper requests for information.
      Under the public records statute, the government has the duty to supply
      records, not information, and the government has no duty to create records
      to meet a requester’s demand. State ex rel. Lanham v. Ohio Adult Parole
      Auth., 80 Ohio St.3d 425, 1997 Ohio 104, 687 N.E.2d 283; State ex rel.
      Mayrides v. Whitehall, 62 Ohio St.3d 203, 580 N.E.2d 1089 (1991); State
      ex rel. Warren v. Warner, 84 Ohio St.3d 432, 1999 Ohio 475, 704 N.E.2d
      1228; and State ex rel. Fant v. Tober, 8th Dist. No. 63737, 1993 Ohio App.
      LEXIS 2591.
State ex rel. Morabito v. Cleveland, 8th Dist. Cuyahoga No. 98829, 2012-Ohio-6012, ¶ 14.
The Special Master concludes that the Superintendent had no duty under the Public
Records Act to research and compile information in response to these questions.
      Ambiguous and Overly Broad Requests
      In general,
      No pleading of too much expense, or too much time involved, or too much
      interference with normal duties, can be used by the respondent to evade
      the public’s right to inspect and obtain a copy of public records within a
      reasonable time. The respondent is under a statutory duty to organize his
      office and employ his staff in such a way that his office will be able to make
Case No. 2021-00698PQ                        -9-     REPORT AND RECOMMENDATION


       these records available for inspection and to provide copies when requested
       within a reasonable time.
State ex rel. Beacon Journal Pub. Co. v. Andrews, 48 Ohio St.2d 283, 289, 358 N.E.2d
565 (1976). However, an ambiguous or overly broad request does not trigger an office’s
duty to make records available in the first instance. It is “the responsibility of the person
who wishes to inspect and/or copy records to identify with reasonable clarity the records
at issue.” State ex rel. Zidonis v. Columbus State Community College, 133 Ohio St.3d
122, 2012-Ohio-4228, 976 N.E.2d 861, ¶ 21. A request that does not reasonably identify
what public records are being requested may be denied. R.C. 149.43(B)(2). See generally
Gupta v. Cleveland, Ct. of Cl. No. 2017-00840PQ, 2018-Ohio-3475, ¶ 22-29. Judicial
determination of whether an office has properly denied a request as ambiguous or overly
broad is based on the facts and circumstances in each case. Zidonis at ¶ 26.
       {¶17} The portions of Warchol’s request that have not been rendered moot through
production of records are ambiguous and overly broad in multiple, overlapping ways. Her
first “request for information” seeks “all documents containing information regarding” the
very broad topics of COVID-19, unspecified “Certifications,” “School Funding,” and
“HVAC system maintenance,” unbounded by any time period in which the records were
created or received. (Complaint at 3-4.) The next section of the request is for e-mail
communication regarding the same topics and all correspondence between the
Superintendent, various state offices and officials, and “all serving members of the school
board and any other pertinent entity.” (Id.) The second full paragraph of the request
requests “copies of all correspondence,” i.e., paper, electronic, and any other fixed
medium, for a three-year period “in regards to” any response plan and funding in
connection with the COVID-19 pandemic.
       {¶18} “All documents containing information regarding” is a phrase of complete
inclusion that improperly asks for everything to do with these broad areas of school district
health and safety.
Case No. 2021-00698PQ                       -10-      REPORT AND RECOMMENDATION


       A general request, which asks for everything, is not only vague and
       meaningless, but essentially asks for nothing. At the very least, such a
       request is unenforceable because of its overbreadth. At the very best, such
       a request is not sufficiently understandable so that its merit can be properly
       considered.
State ex rel. Zauderer v. Joseph, 62 Ohio App.3d 752, 756, 577 N.E.2d 444 (10th Dist.
1989). After noting that the relator’s request for all complaint and litigation files “covered
a lengthy period of time – at least six years,” the Supreme Court in Zidonis affirmed that
       [i]n identifying records for purposes of presenting a viable request, the
       Public Records Act “does not contemplate that any individual has the right
       to a complete duplication of voluminous files kept by government agencies.”
       State ex rel. Warren Newspapers, Inc. v. Hutson, 70 Ohio St.3d 619, 624,
       1994 Ohio 5, 640 N.E.2d 174 (1994), citing State ex rel. Zauderer v. Joseph,
       62 Ohio App.3d 752, 577 N.E.2d 444 (1989).
Zidonis at ¶ 21. See also State ex rel. Dissell v. Cleveland, 8th Dist. Cuyahoga No.
110425, 2021-Ohio-2937, ¶ 20; Salemi v. Cleveland Metroparks, 8th Dist. Cuyahoga No.
100761, 2014-Ohio-3914, ¶ 26 (all checks, agreements, meeting minutes, emails, and
letters relating to golf course marketing). Compare State ex rel. Carr v. London Corr. Inst.,
144 Ohio St.3d 211, 2015-Ohio-2363, 41 N.E.3d 1203, ¶ 25-29 (request for
communication between one person and a specific department for two months was found
not overly broad).
       {¶19} The Superintendent attests that the original request for communications on
these topics would result in more than 100,000 emails. (Response, Anstadt Aff. at ¶ 5.)
She noted that even the word combination requests proposed during mediation often
returned tens of thousands of pages. (Id. at ¶ 11.) Based on the evidence submitted, the
Special Master finds that Warchol’s request amounts to an improper demand for the
complete duplication of voluminous files.
       {¶20} Separately, a public records request is unenforceable if it is too vague or
indefinite to be properly acted on by the records holder. State ex rel. Dehler v. Spatny,
11th Dist. No. 2009-T-0075, 2010-Ohio-3052, ¶ 4, 18, aff’d, 127 Ohio St.3d 312, 2010-
Case No. 2021-00698PQ                        -11-     REPORT AND RECOMMENDATION


Ohio-5711, 939 N.E.2d 831. As used here, the demand for records “regarding” or “in
regards to” the listed broad topics is independently sufficient to render the request
ambiguous and overly broad. Indeed, without sufficient specificity as to the particular
records sought a court cannot issue an order for production of specific responsive records
or determine and enforce non-compliance therewith. State ex rel. Dillery v. Icsman, 92
Ohio St.3d 312, 314, 750 N.E.2d 156 (2001). Accord State ex rel. Chasteen v. Ohio Dept.
of Rehab. & Corr., 10th Dist. Franklin No. 13-AP-779, 2014-Ohio-1848, ¶ 23-27; DeCrane
v. Cleveland, Ct. of Cl. No. 2018-00358PQ, 2018-Ohio-3651, ¶ 6-7, adopted by DeCrane
v. Cleveland, Ct. of Cl. No. 2018-00358PQ, 2018-Ohio-4363, cited with approval in
Barnes v. Cleveland Div. of Records Admin., 2021-Ohio-212, 167 N.E.3d 51, ¶ 43 (8th
Dist.). Compare State ex rel. Kesterson v. Kent State Univ., 156 Ohio St.3d 22, 2018-
Ohio-5110, 123 N.E.3d 895, ¶ 23-27 (A request for email is not overly broad if it is
reasonably circumscribed by time period, subject matter, author or sender/recipient, and
the like). The special master finds that the request for three years of all communication
records “regarding” or “in regards to” a list of broad topics is improperly ambiguous and
fails to reasonably identify the records sought.
       {¶21} A request is ambiguous and overly broad when it amounts to a research
assignment throughout voluminous records of the office. Warchol’s request requires the
Superintendent to comb through all communications records to evaluate their “relation”
to any aspect of the topics - rather than retrieve communications reasonably identified by
a short time frame, specific correspondents, clear subject matter or search terms, and the
like. A public office is not obliged to individually “seek out and retrieve those records which
would contain the information of interest to the requester.” State ex rel. Fant v. Tober, 8th
Dist. Cuyahoga No. 63737, 1993 Ohio App. LEXIS 2591, *3 (April 28, 1993). See
Shaughnessy v. Cleveland, 149 Ohio St.3d 612, 2016-Ohio-8447, 76 N.E.3d 1171, ¶ 10-
11, 19-22 (request to retrieve records containing selected information, and cull out the
ones requester did not want); State ex rel. O’Shea & Assocs. Co., L.P.A. v. Cuyahoga
Case No. 2021-00698PQ                      -12-     REPORT AND RECOMMENDATION


Metro. Hous. Auth., 190 Ohio App.3d 218, 2010-Ohio-3416, ¶ 7-11, 941 N.E.2d 807 (8th
Dist.) (request for records containing information about personal injury claims), rev’d in
part on other grounds, 131 Ohio St. 3d 149, 2012-Ohio-115, 962 N.E.2d 297; State ex
rel. Morgan v. Strickland, 121 Ohio St.3d 600, 2009-Ohio-1901, 906 N.E.2d 1105, ¶ 14-
15 (request for “[a]ny and all email communications * * * which reference * * * the
‘evidence-based model’ or education funding in general”) (first ellipsis sic). A request for
communications is ambiguous or overly broad when it identifies correspondents only as
belonging to titles, groups or categories for which research is required to establish their
membership. State ex rel. Oriana House, Inc. v. Montgomery, 10th Dist. Franklin Nos.
04AP-492, 04AP-504, 2005-Ohio-3377, ¶ 9, overturned on other grounds, 107 Ohio St.
3d 1694, 2005-Ohio-6763, 840 N.E.2d 201; Gannett GP Media, Inc. v. Ohio Dept. of Pub.
Safety, Ct. of Cl. No. 2017-00051-PQ, 2017-Ohio-4247, ¶ 11.
       {¶22} A broad discovery-style demand to conduct an officewide search for records
is often improper when submitted as a public records request. State ex rel. Thomas v.
Ohio State Univ. 71 Ohio St.3d 245, 246, 1994-Ohio-261, 643 N.E.2d 126 (1994), cited
with approval in State ex rel. Shaughnessy v. Cleveland, 149 Ohio St.3d 612, 2016-Ohio-
8447, 76 N.E.3d 1171, ¶ 10; State ex rel. Thomas v. Ohio State Univ. 70 Ohio St. 3d
1438, 638 N.E.2d 1041 (1994); Gupta v. Cleveland, Ct. of Cl. No. 2017-00840PQ, 2018-
Ohio-3475, ¶ 22. On their face, Warchol’s requests make sweeping, discovery-style
demands rather than reasonably identifying the particular records sought. They require
the Superintendent to comb through all office records for communications that are in any
way “related to” broad subjects, regardless of a record’s location or the nature of its
“relation” to the functions, operations, relationships, communications, etc. referenced in
the requests. Zidonis at ¶ 21, 26; State ex rel. Dillery v. Icsman, 92 Ohio St.3d 312, 314,
750 N.E.2d 156 (2001). Accord State ex rel. Chasteen v. Ohio Dept. of Rehab. & Corr.,
10th Dist. Franklin No. 13-AP-779, 2014-Ohio-1848, ¶ 23-27; DeCrane v. Cleveland, Ct.
of Cl. No. 2018-00358PQ, 2018-Ohio-3651, ¶ 1, adopted by DeCrane v. Cleveland, Ct.
Case No. 2021-00698PQ                      -13-     REPORT AND RECOMMENDATION


of Cl. No. 2018-00358PQ, 2018-Ohio-4363, cited with approval in Barnes v. Cleveland
Div. of Records Admin., 2021-Ohio-212, 167 N.E.3d 51, ¶ 43 (8th Dist.). For the reasons
set forth above, the Special Master finds that the September 30, 2021 request and follow-
up communications, other than as noted below, are ambiguous, overly broad, and fail to
reasonably identify the records sought.
       Embedded Request
       {¶23} Part of Warchol’s request narrowed her overly broad request for “all
correspondence dated 08/01/2018 – 11/01/21 in regards to * * * Grant Funding” to specify
the following:
       Grant funding under ESSER, ARP ESSER, as well as GEER funding to
       include but not limited to the use of said funds up until this request whether
       it be a pending approval or purchased.
(Complaint at 4.) Warchol further clarified this request as including only correspondence
regarding,
   -   Amount of funds received
   -   Any stipulations of funding
   -   Pending approval of funds
   -   Previous usage of funds
(Complaint at 10.) Although the request is worded as one for records over a period of
three years, the Superintendent advises that the referenced funds did not become
available until sometime in early 2020, reducing the effective time period to a year and a
half. (Response at 3.) The Special Master finds that this embedded request for records
of the amounts and use of funds from specific grant funding sources during a limited
period is sufficiently specific to “reasonably identify what public records are being
requested.” R.C. 149.43(B)(2). The Superintendent has not asserted any exemption for
these records, and they must therefore be produced.
       Further Revision of Request
Case No. 2021-00698PQ                      -14-     REPORT AND RECOMMENDATION


       {¶24} This conclusions in this report do not restrict Warchol from filing properly
revised requests for additional records. During mediation Warchol provided narrowed
requests and the Superintendent produced thousands of pages of responsive records.
Under similar circumstances, courts have encouraged parties to persevere to achieve a
mutually acceptable resolution of currently deficient records requests. See State ex rel.
Morgan v. Strickland, 121 Ohio St.3d 600, 2009-Ohio-1901, 906 N.E.2d 1105, ¶ 14-19.
The parties here have demonstrated the ability to negotiate, clarify, and produce at least
some of the records sought. The General Assembly provides statutory tools to optimize
the scope, speed, format, economy, and delivery of public records. See R.C.
149.43(B)(2), (3), (5), (6), (7) and (9). The parties are encouraged to cooperate fully in
negotiating future revisions using those tools.
       Conclusion
       {¶25} Upon consideration of the pleadings and attachments, the Special Master
recommends the court deny the motion to dismiss on the basis of requester’s initial
reliance on the federal Freedom of Information Act as authority for her requests. The
Special Master further recommends the court order respondent to produce all records
responsive to the request for specified records of ESSER, ARP ESSER, and GEER
funding. The Special Master further recommends the court find that all sufficiently specific
requests have been rendered moot and deny the claim for any further production of
records. The Special Master recommends the court find that no other violation of R.C.
149.43(B) has been shown. It is recommended costs be assessed equally between the
parties.
       {¶26} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection with
the clerk of the Court of Claims of Ohio within seven (7) business days after receiving this
report and recommendation. Any objection shall be specific and state with particularity all
grounds for the objection. A party shall not assign as error on appeal the court’s adoption
Case No. 2021-00698PQ                     -15-     REPORT AND RECOMMENDATION


of any factual findings or legal conclusions in this report and recommendation unless a
timely objection was filed thereto. R.C. 2743.75(G)(1).




                                          JEFF CLARK
                                          Special Master


Filed August 31, 2022
Sent to S.C. Reporter 9/8/22